                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     CYPRESS INSURANCE COMPANY, as
9    subrogee of Microsoft Corporation,
10                Plaintiff,                          Case No. 2:17-cv-00467-RAJ
11         v.                                         ORDER
12   SK HYNIX AMERICA INC.,
13                Defendant.
14
                                     I.   INTRODUCTION
15
           This order addresses Defendant SK Hynix America Inc.’s (Hynix) motion for
16
     judgment as a matter of law following the close of Plaintiff’s case-in-chief. The Court
17
     heard oral argument from the parties on March 18, 2019. For the following reasons, the
18
     Court GRANTS in part and DENIES in part Hynix’s motion.
19
                                     II. BACKGROUND
20
           On March 5, 2019, the Court began a 10-day trial on Plaintiff Cypress Insurance
21
     Company’s (Cypress) breach of contract action. Dkt. # 244. After Cypress rested its case
22
     on Day 7, Hynix moved for judgment as a matter of law under Federal Rule of Civil
23
     Procedure 50(a). Dkt. # 268. Hynix argues that it is entitled to judgment as matter of law
24
     on (i) whether Cypress may claim damages based on purchase orders for DRAM chips
25
     exceeding the 60 million amount in the Ninth Amendment’s Capacity Table; (ii) whether
26
     Cypress may claim damages based on forecasts for DRAM chips; and (iii) whether Hynix
27
28   ORDER – 1
1    is liable for damages due to its breach of the buffer inventory and disaster recovery plan
2    provisions. Before Hynix made its argument on damages based on forecasts, Cypress
3    stated that it was no longer seeking to recover on that basis. Therefore, the Court will not
4    address that contention herein.
5                                    III. LEGAL STANDARD
6           Once a party has been fully heard on an issue during a jury trial, the court may grant
7    a motion for judgment as a matter of law against the nonmoving party only if “there is no
8    legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue.”
9    Fed.R.Civ.P. 50(a); Ritchie v. United States, 451 F.3d 1019, 1022-23 (9th Cir. 2006). A
10   court reviewing a motion for a judgment as a matter of law must construe all evidence in
11   favor of the nonmoving party, in this case the Plaintiff. Ostad v. Oregon Health Scis. Univ.,
12   327 F.3d 876, 881 (9th Cir. 2003).
13                                       IV. DISCUSSION
14          A.     Damages based on purchase orders exceeding the 60 million DRAM
15                 chips listed in the Capacity Table
16          Hynix contends that Paragraphs 15.15 and 15.19 of the Component Purchase
17   Agreement (CPA) are unambiguous and ultimately preclude Cypress from issuing
18   purchase orders in excess of the 60 million DRAM chips listed in the Ninth Amendment’s
19   Capacity Table. Paragraph 15.9 states that “[t]his Agreement may not be modified except
20   by a written agreement dated subsequent to the Effective Date and signed in a non-
21   electronic form on behalf of Supplier and Microsoft by their respective duly authorized
22   representatives.” Tr. Ex. 1. Paragraph 15.15 states that, “[t]his Agreement will exclusively
23   govern all purchases of Products by Microsoft and Subcontractors, and except for delivery
24   dates and delivery locations stated in Purchase Orders, any additional terms on any
25   Purchase Order, acceptance, confirmation or other written or electronic form, document or
26   other communication will be of no effect and will be disregarded.” Id.
27          The Court finds that Hynix has not met its burden on this issue. First, the terms of
28   ORDER – 2
1    the Ninth Amendment supersede all inconsistent terms contained in the CPA. Tr. Ex. 2.
2    The Ninth Amendment also states that Microsoft currently intends to order at least fifty
3    percent (50%) of its aggregate requirements for the 2133 DRAM chips,” which does not
4    signify a hard cap of 60 million DRAM chips. Id Nor did the jury hear undisputed
5    evidence that a hard cap was the intent of the parties in drafting the Ninth Amendment.
6    Where extrinsic evidence admits more than one reasonable inference, the court cannot
7    interpret the contract as a purely legal matter. Tanner Elec. Coop. v. Puget Sound Power
8    & Light, 911 P.2d 1301, 1310 (Wash. 1996). In light of the Rule 50(a) standard, the Court
9    denies Hynix’s motion on this issue.
10          B.     Buffer Inventory and Disaster Recovery Plan provisions of the CPA
11          Regarding the buffer inventory and disaster recovery plan provisions of the CPA,
12   Hynix claims that these were pre-fire breaches and thus not recoverable by Cypress as a
13   subrogee of Microsoft. The Court disagrees with Hynix’s assertion that these breaches
14   occurred in 2004 and therefore not recoverable. Indeed, the Ninth Amendment makes
15   specific reference to a required level of buffer inventory of “2 weeks of then current
16   forecast.” Tr. Ex. 2 (emphasis added). The jury heard testimony that the then-existing
17   forecast called for roughly 11 million DRAM chips as buffer inventory and heard what
18   prices Microsoft paid other suppliers for DRAM chips following the fire. Therefore, Hynix
19   fails show that there is no legally sufficient evidentiary basis for a reasonable jury to find
20   that the lack of buffer inventory caused damages for which Cypress may recover.
21          However, the Court finds merit to Hynix’s argument with respect to the disaster
22   recovery plan provision, specifically as to the issues of causation and damages. Cypress
23   failed to present legally sufficient evidence that the absence of a disaster recovery plan kept
24   Microsoft from receiving DRAM chips as called for under the Ninth Amendment. There
25   was no evidence of what a typical disaster recovery plan entails, or what effect it would
26   have had on Hynix’s ability to get DRAM chips to Microsoft, including in what amounts.
27   Even in viewing the evidence in a light most favorable to Cypress, no reasonable jury could
28   ORDER – 3
1    find that absence of a disaster recovery plan caused the damages that Cypress seeks to
2    recover. Accordingly, the Court will grant Hynix’s motion as to the disaster recovery plan
3    provision.
4                                     V. CONCLUSION
5          For the reasons stated above, the Court GRANTS in part and DENIES in part
6    Hynix’s motion.
7
           DATED this 19th day of March 2019.
8
9
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
